         Case 1:19-cr-00018-ABJ Document 134 Filed 06/14/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

           REPLY TO MOTION TO COMPEL UNREDACTED VERSIONS OF
                       THE CROWDSTRIKE REPORTS

       Defendant, Roger J. Stone respectfully moves to compel discovery of the unredacted copies

of the CrowdStrike Reports. In light of the government's representation that it does not have the

unredacted reports Stone seeks, the Court should allow a Rule 17 subpoena to be issued upon

CrowdStrike for those reports and other reports relating to the hacking, theft, and dissemination of

DNC and DCCC data to WikiLeaks.

       Paragraphs 1-8 of the Indictment illustrate that the government has adopted CrowdStrike's

non-privileged work product and view that the Russian state provided DNC's data to WikiLeaks.

This narrative and assumption inspired the House Permanent Select Committee on Intelligence

(“HPSCI”) investigation into the Russian state's interference in the 2016 presidential election. If

the Russian state did not transfer the DNC's data to WikiLeaks, then for certain what Roger Stone

said to Congress about communications with Randy Credico, Jerome Corsi, Theodore Malloch,

Julian Assange, or an agent of the Russian state or WikiLeaks is not relevant or material to

Congress's or any other agency's investigation.

       The government makes two arguments: 1) the government does not consider the reports
           Case 1:19-cr-00018-ABJ Document 134 Filed 06/14/19 Page 2 of 5



Brady material; and, 2) it does not possess unredacted reports. The government did permit the

defense team to review (but not have a copy of) two other CrowdStrike reports after the Court

hearing on May 30, 2019. While the government may not believe the reports are exculpatory, at

the very least they provided help to the defense and we request the Court order the government to

provide a copy.

       The 2016 Reports were created for the DNC, not for or by the government. The DNC

conducted its own investigation and gave certain reports to the government. "On June 14, 2016,

the DNC, via CrowdStrike, publicly announced that it had been hacked by Russian government

actors." See Ellen Nakashima, Russian government hackers penetrated DNC, stole opposition

research      on      Trump,        The      Washington        Post       (June      14,      2016),

https://www.washingtonpost.com/world/national-security/russian-government-hackers-

penetrated-dnc-stole-opposition-research-on-trump/2016/06/14/cf006cb4-316e-11e6-8ff7-

7b6c1998b7a0_story.html?utm_term=.1f579fd11c34. At the direction of the DNC and DCCC’s

legal counsel, CrowdStrike prepared three draft reports. Doc.123 at 1.

       As Stone argues in his motion to suppress, if WikiLeaks did not receive the DNC and

DCCC’s data from the Russian state, then it must affect the determination of probable cause in the

search warrant applications and the determination of materiality as to the obstruction and perjury

charges against Stone.

       If the government does not possess all the reports relating to the hacking and theft of the

DNC data, then the Court should grant permission to Stone for an early return of a subpoena to

CrowdStrike for all unredacted reports created by it relating to its investigation of the hacking and

theft of the DNC. See Fed.R.Crim.P. 17(c)(1). 1 See also Khouj v. Darui, 248 F.R.D. 729, 730


       1
           The court may direct the witness to produce the designated items in
court before trial or before they are to be offered into evidence. When the items arrive, the court
         Case 1:19-cr-00018-ABJ Document 134 Filed 06/14/19 Page 3 of 5



(D.D.C. 2008).

       The Defendant is entitled to full access of these Reports as the issue of whether the DNC

or DCCC was hacked is central to the Defendant’s defense.

                                        CONCLUSION

       This Court should grant Defendant Stone's motion to compel, to the extent the government

can provide all the CrowdStrike reports in its possession. Additionally, the Court should permit

Stone to issue a subpoena to CrowdStrike pursuant to Rule 17(c)(1).

                                                Respectfully submitted,

                                               By: /s/_______________


                                                 BRUCE S. ROGOW
 L. PETER FARKAS                                 FL Bar No.: 067999
 HALLORAN FARKAS + KITTILA, LLP                  TARA A. CAMPION
 DDC Bar No.: 99673                              FL Bar: 90944
 1101 30th Street, NW                            BRUCE S. ROGOW, P.A.
 Suite 500                                       100 N.E. Third Avenue, Ste. 1000
 Washington, DC 20007                            Fort Lauderdale, FL 33301
 Telephone: (202) 559-1700                       Telephone: (954) 767-8909
 Fax: (202) 257-2019                             Fax: (954) 764-1530
 pf@hfk.law                                      brogow@rogowlaw.com
                                                 tcampion@rogowlaw.com
                                                             Admitted pro hac vice

 ROBERT C. BUSCHEL                               GRANT J. SMITH
 BUSCHEL GIBBONS, P.A.                           STRATEGYSMITH, PA
 D.D.C. Bar No. FL0039                           D.D.C. Bar No.: FL0036
 One Financial Plaza, Suite 1300                 FL Bar No.: 935212
 100 S.E. Third Avenue                           401 East Las Olas Boulevard
 Fort Lauderdale, FL 33394                       Suite 130-120
 Telephone: (954) 530-5301                       Fort Lauderdale, FL 33301
 Fax: (954) 320-6932                             Telephone: (954) 328-9064
 Buschel@BGlaw-pa.com                            gsmith@strategysmith.com




may permit the parties and their attorneys to inspect all or part of them. Fed.R.Crim.P. 17(c)(1)
(emphasis added).
         Case 1:19-cr-00018-ABJ Document 134 Filed 06/14/19 Page 4 of 5



CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com
         Case 1:19-cr-00018-ABJ Document 134 Filed 06/14/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                                            /s/ Chandler Routman
                                                                            Chandler P. Routman



     United States Attorney’s Office for the
             District of Columbia

 Jessie K. Liu
 United States Attorney
 Jonathan Kravis
 Michael J. Marando
 Assistant United States Attorneys
 Adam C. Jed
 Aaron S.J. Zalinsky
 Special Assistant United States Attorneys
 555 Fourth Street, NW
 Washington, DC 20530
 Telephone: (202) 252-6886
 Fax: (202) 651-3393
